Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed February 7, 2022.  
Claims 35, 41, 46, 47, 49, 51 and 54 have been amended.
Claims 35-54 are pending in the instant application.
Claims 35-54 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed February 7, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Nucleotide Sequence Disclosures
In the previous Office Action mailed November 5, 2021, it was noted that the present application failed to comply with the requirements of 37 C.F.R. §1.821-1.825.  Applicant’s Amendment to the Specification and Claims and Replacement Drawings filed February 7, 2022 are acknowledged.  It is noted that with these actions, the present application and claims are now fully compliant with the sequence requirements of 37 C.F.R. §1.821-1.825.


Claim Rejections - 35 USC § 112
In the previous Office Action mailed November 5, 2021, claims 35-54 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed February 7, 2022 to spell out the term, lactate dehydrogenase A (LDHA).


Claim Objections
In the previous Office Action mailed November 5, 2021, claim 47 was objected to for referencing a specific Figure or Table.  This objection is withdrawn in view of Applicant’s Amendment to the claims filed February 7, 2022 to remove the reference to a Figure in claim 47.  

Claim Rejections - 35 USC § 103
In the previous Office Action mailed November 5, 2021, claims 35-54 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/057932 A1 to Dicerna Pharmaceuticals, Inc. (hereinafter, '932 publication') in view of WO 2016/100401 A1 to Dicerna Pharmaceuticals, Inc. (hereinafter, '401 publication').  This rejection is withdrawn against claims 38-40, 44 and 46-54 in view of Applicant’s Amendment to the claims and Arguments/Remarks filed February 7, 2022.  Specifically, the Examiner is withdrawing this rejection in view of Applicant’s arguments that some claims have a specific modification pattern incorporated in the sense and antisense strands that are novel and obvious over the prior art.  The Examiner agrees.  However, this rejection is maintained against claims 35-37, 41-43 and 45 for the reasons of record set forth in the previous Office Action mailed November 5, 2021.


Response to Arguments
In response to this rejection, Applicants argument is two-fold.  First, Applicants submit that the instant independent claim 35 recites an oligonucleotide for reducing expression of Lactate dehydrogenase A (LDHA) comprising an antisense strand having a sequence of SEQ ID NO: 1 and a sense strand having a sequence of SEQ ID NO: 2, wherein one or more of the nucleotides of the -GAAA- sequence on the sense strand is conjugated to a monovalent GalNac moiety through an acetal linker.
Applicants submit that instant independent claim 41 recites the same oligonucleotide as claim 35, wherein the nucleotides of the oligonucleotide are modified with a 2'-O methyl or a 2'-fluoro, wherein at least one internucleotide linkage is modified as a phosphorothioate linkage, and wherein the antisense strand comprises a 4’ phosphate analog at a 5’-terminal nucleotide.
Applicants further submit that instant independent claim 46 recites the same oligonucleotide as claim 35, with a specific modification pattern.
Applicants argue that the cited references do not teach all elements of the instant claims since the instantly claimed antisense strand has a 3’ GG overhang, while the antisense strand SEQ ID NO: 7193 of the ‘932 publication has a 3’ GC overhang.  Applicants submit that the Examiner does not point to any disclosure in the ‘932 publication or the ‘401 publication, which teaches or suggests replacing the 3’ GC overhang of SEQ ID NO: 7193 with a 3’ GG overhang.  Applicants assert that one skilled in the art could not have replaced the 3’ GC overhang of SEQ ID NO: 7193 by a 3’ GG overhang with predictable results.  Applicants point the Examiner to M.P.E.P. § 2143.
Additionally, Applicant submits that the current jurisprudence requires a “finite number of identified, predictable solutions” to support an assertion of obviousness and to provide the requisite expectation of success.  Applicants argue that the Office Action does not point to any disclosure in the cited references, which teaches or suggests selecting any particular oligonucleotide for further sequence optimization, let alone optimizing specifically the 3’ overhang of the antisense strand. Applicants assert that one of ordinary skill in the art could have selected any oligonucleotide in the ‘932 publication for sequence optimization, arriving at an infinite number of oligonucleotide sequences and even if SEQ ID NOs: 7192 and 7193 of the ‘932 publication are selected for sequence optimization, as there are over 50 nucleotides, each of which can be replaced by a number of natural or non-natural nucleotides, there would be numerous potential sense and antisense sequences.  Accordingly, Applicant submits that the cited references do not provide a finite number of identified, predictable solutions.
Applicant’s first argument has been fully considered by the Examiner, and is found persuasive (in-part).  NOTE:  The pending rejection is no longer applicable to claim 46 and dependent claims or those claims that recite a specific modification pattern incorporated in the sense and antisense strands.   This rejection is maintained against the other remaining claims.  The ‘932 publication teaches that 3'-overhangs play a structural role for presenting a symmetrical duplex to the RNA-induced silencing complexes (RISC). While it is agreed that the instantly claimed antisense strand has a 3’ GG overhang, unlike the antisense strand SEQ ID NO: 7193 of the ‘932 publication which has a 3’ GC overhang, it should be noted that all possible 2-nt overhang sequences is a finite number of predictable solutions being either UU, UC, UG, UA, CU, CG, CA, CC, GU, GC, GG, GA, AU, AC, AG, or AA.  Therefore, each of the 16 potential solutions are each predictable obvious variants, one over the other made using no more than routine experimentation during the course of optimization. 
The ‘932 Publication explicitly discloses:
In one embodiment, the pairs of first strand and second strand sequences are SEQ ID NOs: 7190 and 7191; SEQ ID NOs: 7192 and 7193; SEQ ID NOs: 7196 and 7197; SEQ ID NOs: 7198 and 7199; SEQ ID NOs: 7200 and 7201; SEQ ID NOs: 7202 and 7203; SEQ ID NOs: 7204 and 7205; SEQ ID NOs: 7206 and 7207; SEQ ID NOs: 7208 and 7209; SEQ ID NOs: 7210 and 7211; or SEQ ID NOs: 7212 and 7213.

It should be noted that SEQ ID NOs: 7192 and 7193 of the ‘932 publication are also known as construct LDHA-1360.  In Example 6 and Figures 7 and 8 of the ‘932 publication, it is shown that LDHA-1360 with patterns of 2’-OMe, 2’F, phosphorothioate linkage modifications and 5’-terminal nucleotides exhibits LDHA knockdown activity.
Since the ‘932 publication specifically identifies construct LDHA-1360 (e.g. SEQ ID NOs: 7192 and 7193) with 2’-OMe, 2’F, phosphorothioate linkage modifications and 5’-terminal nucleotides as having knockdown activity and since the ‘932 publication teaches that oligonucleotides of their invention comprise dinucleotide overhang sequences, it is the Examiner’s position that substituting a 3’ GG overhang with a 3’ GC overhang is obvious and using the obvious to try rationale foreclosed by KSR, the skilled artisan would have arrived at the presently claimed invention.  Again, the Examiner is viewing the 16 possible dinucleotide overhang sequences as equivalents of each other.   
One of ordinary skill in the art would have expected success at substituting one functional equivalent for another since KSR forecloses that the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d).  Also, see M.P.E.P. §2144.07 which states, "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.
Applicant’s second argument focuses on the alleged surprising and unexpected features of the instantly claimed invention, which Applicants argue do not support the obviousness rejection.  For example, Applicants submits that the instantly claimed oligonucleotides show rapid and sustained knockdown of ectopically expressed LDHA mRNA after a single dose in healthy mice expressing human LDHA and demonstrate potent activity in reducing monkey LDHA mRNA expression, LDH protein concentrations, and LDH activity at various dose levels.  Applicants point the Examiner to Examples 1 and 2 of the instant application.
Applicants assert that an exemplary oligonucleotide of the instantly claimed oligonucleotides has achieved clinical proof of concept in humans; is shown to be safe and well tolerated in humans; and is demonstrated to be capable of reducing urinary oxalate and treating multiple forms of primary hyperoxaluria in humans. Applicants point the Examiner to Example 3 of the instant application.  Applicant also assert that such pharmaceutical effects of the exemplary oligonucleotide in the mice and monkey models, and particularly the clinical proof of concept achieved in humans, as discussed above, are not predictable in view of the cited references.
For at least the foregoing reasons, Applicant respectfully submits that instant claims 35, 41, and 46, as well as claims depending directly or indirectly therefrom, are not obvious in view of the cited references, and requests withdrawal of the rejections.
Applicant’s second argument has been fully considered by the Examiner, and is found persuasive (in-part).  NOTE:  The pending rejection is no longer applicable to claim 46 and dependent claims or those claims that recite a specific modification pattern incorporated in the sense and antisense strands.   This rejection is maintained against the other remaining claims.  Regarding unexpected or surprising results, to show unexpected results, an Applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art.  Applicant is reminded that declarations can aid in overcoming the Examiner’s prima facie case for obviousness; however, to be effective a declaration should provide objective evidence or point to where in the Specification data is presented that shows the results obtained using the claimed composition are unexpectedly better than those obtained with the compositions of the closest prior art.  
Applicant has not done any comparison of the claimed invention with the closest prior art, being the ‘932 publication’s construct LDHA-1360 (e.g. SEQ ID NOs: 7192 and 7193) with patterns of 2’-OMe, 2’F, phosphorothioate linkage modifications and 5’-terminal nucleotides which has knockdown activity.  The ‘932 publication is considered as the closest prior art because it is directed to the same problem of reducing the expression of LDHA and discloses the common structural features (e.g. oligonucleotides) of the present claims.  The application does not compare LDHA-1360 in view of the teachings and suggestions of the ‘401 publication with the claimed compound of the present invention and explain why the results obtained from the oligonucleotide for reducing expression of Lactate dehydrogenase A (LDHA) comprising an antisense strand having a sequence of SEQ ID NO: 1 and a sense strand having a sequence of SEQ ID NO: 2, wherein one or more of the nucleotides of the -GAAA- sequence on the sense strand is conjugated to a monovalent GalNac moiety through an acetal linker or the oligonucleotide for reducing expression of LDHA, the oligonucleotide comprising an antisense strand having a sequence set forth as UCAGAUAAAAAGGACAACAUGG (SEQ ID NO: 1) and a sense strand having a sequence set forth as AUGUUGUCCUUUUUAUCUGAGCAGCCGAAAGGCUGC (SEQ ID NO: 2), wherein one or more of the nucleotides of the -GAAA- sequence on the sense strand is conjugated to a monovalent GalNac moiety through an acetal linker, wherein the nucleotides of the oligonucleotide are modified with a 2'-O-methyl or a 2’ fluoro, wherein at least one internucleotide linkage is modified as a phosphorothioate linkage, and wherein the antisense strand comprises a 4’-phosphate analog at a 5’ terminal nucleotide of the instantly claimed invention would have been unexpected by one of ordinary skill in the art.
Furthermore, the present invention appears to have done exactly as taught and suggested by the prior art - combine modifications that are known to stabilize nucleic acids and increase efficiency.  Therefore, it is maintained that the invention would have been prima facie obvious before the effective filing date of the claimed invention.
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
In the previous Office Action mailed November 5, 2021, claims 35-54 were rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 28-55 of copending U.S. Application 16/755,342. This rejection is maintained for the reasons of record set forth in the previous Office Action mailed November 5, 2021.


Response to Arguments
Applicants did not respond to the double patenting rejection of record and therefore the rejection is MAINTAINED. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635